UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In Re: Anna M. Harmon, Case No. 11-20964-BEH

Debtor Chapter 7

a ee OY

 

UNCLAIMED FUNDS REPORT

 

Andrew N. Herbach, Trustee hereby files with the court the unclaimed funds in the above

referenced case:
Claimant: Estate of Anna M. Harmon.

Last Known Address: 3614 North 26th Street, Milwaukee, WI 53206

A check payable to the Clerk of Courts has been mailed separately to the Clerk of the
Bankruptcy Court as of today’s date.

May 21, 2021

/s/ Andrew N. Herbach
Andrew N. Herbach, Trustee

Copy mailed to:

Estate of Anna M. Harmon
3614 North 26th Street
Milwaukee, WI 53206

Andrew N. Herbach

1800 E. Howard Ave.
Milwaukee, WI 53207
Telephone: (414) 272-0761
Email: aherbach@trustee7.com

 

Case 11-20964-beh Doc 38 Filed 05/27/21 Pagelof2
 

99}SNI], “‘YORq.1oy] “Ny MOIpUY A Prd

Q

OOT/LT pun savyog uaaas

COTES IA, “B9QINeAT LY
dAY UISUOOSI AA A LIS

unoD Adjdn.ypueg Jo y19,5

Jo LPO
ay 0) Avy

Quany paipungy oor puvsnoyy uay~~~

 

LT LES‘ OT xxx xxx

$

TG'PSOELS :POLt ‘ZH UNLID ‘T6-PEO'ETS JO YEL YL Ve pred puspraiq

“ourked wonnqinsic: :SqNN GAA IONN

 

 

 

 

 

 

 

 

  

AERA AH le PN eke EEE Neen aie

Izoz/Iz/so aq O99PTZOIGE IUNODDy

sz9¥-1 (HAr9602-1 IWNOWUVIS WW WNNV

40192]

SAV 06 MALAY GIOA 19L0-ZL7 (hI)

O9Z/SEEI-I Juprurgg 10} GEL9-S9E (Z1Z) LOZES TAA ‘do2NEM TIA

AN 9104 MON “DAY DAVALOTT “7 OOST

POL YUBY [BIDA1IULUIOD ueyTOdo.aJA] dISNAY, “YIUGAITT *“N AIapuy
TS MAINOL STONY NV LV CURSE AEE enim

A CIOASIMOSHO SIH

treet
bans

Doc 38 Fitec05/27/2%—-Page 2 of 2

Case 11-20964-beh
